Title: From Thomas Boylston Adams to John Quincy Adams, 21 December 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 21st: December 1803

I received yesterday your favor of the 7th: instant in which you request information, respecting the claim of Mr. Engel against Jacob Mark & Co. of New York. I have already stated to you the circumstances in which the affairs of the house of Messrs. Marks were involved at the time I received Mr. Engel’s papers, and I employed Mr. S. B. Malcom of New York to investigate, as far as he was able, the situation in which the Creditors were left, when the house of Marks failed. The most recent advice I have from him on the subject authorises a belief, that the lands appropriated for the Security of the German Creditors will, in time, produce a Sufficient fund for the payment of all incumbrances; but the Creditors are numerous and many of them have no authorized Agents here to join in any legal steps to obtain a division or a Sale of the lands; so that no definite period can be fixed for the satisfaction or discharge of any individual claim. Samuel Jones Esqr. of New York and a Mr: Murray Merchant I believe, were assignees of Marks’s Estate at the time the house failed, and from them Mr. Malcom received most all the information he ever communicated to me. I endeavoured, all in my power to have something done towards the recovery of Mr. Engel’s debt, but without success, and I despair of being reimbursed the advances I made to transfer the documents, (which were sent to me in the german language) in an English dress to New York. When Mr. Pulaski the Prussian Consul at Philadelphia returned from Berlin, he was commissioned by Mr: Engel to make enquiries similar to those, which are now made by Mr: Steinmetz, and I gave him all the information I possessed on the subject. He told me last August that he had not been able to do any thing since his return, in consequence of the embarrassments he met with at New York, which were the same I had encountered from the commencement. I think you had best refer Mr. Steinmetz to Marks & Co. or to Jones & Murray, for further intelligence.
Since your Resolutions were brought forward in Senate, an Extract of a letter, purporting to be from Washington to a Gentleman at Cambridge, was sent to John Russel, for publication. Shaw happened in at the office and took the extract away, and also a copy of the Editors acknowledgment to his correspondent, which though it declined inserting the communication, expressed some jealousy on the score of your perfect Sanity, in politicks. Shaw gave him a substitute, but he resolved finally to say nothing about it. The extract was replete with venom, rage & malice against you, for not voting with the federalists throughout, and particularly for attacking the character or reputation of your Colleague. This, we do not understand, unless your voting in opposition to him be considered as an attack. The language of the extract could only have originated with a junto-man, and was doubtless written in the County of Suffolk, or Essex—Shaw and self are alone in the secret, as we suppose.
We are all well and send much love to yourself & family. Yours sincerely

T B A